Title: To Benjamin Franklin from John Paul Jones, 13 October 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored & dear Sir
Ariel, L’Orient Octr. 13. 1780.
When I had the honor of writing to your Excellency the 23. Ult. I hoped about the end of this Month to have set foot on the Continent beyond the Atlantic. The prospect changed however, immediately after I had sent away my dispatches, and Prudence bid me again drop Anchor at Groix.— The within Declaration of my Officers will explain, in some degree, the difficulties I have since met with. My Heart tells me I have done my Best, however Unfortunate I have been. I can give you no Just Idea of the terrible Storm of the 8 & 9th.—part of it exceeded my Utmost conception of Tempest and of Ship Wreck; and I believe no Ship was ever before Saved from an equal Danger off the point of the Penmark Rocks.— I owe the warmest thanks to the Spirited and Unremitting assistance of my Officers, who beheaved with a steady composed Courage that does them the highest Honor; and I have no fault to find with the conduct of any person under my Command: They all beheaved remarkably Well. The Gentlemen Passengers shewed a manly Spirit and true greatness of Mind, even when Death in all its pomp stared them in the Face, and I am sure not one among them ever expected to See a returning Sun.
I have been with my good friend the Commandant of the Marine, M. le Chr. de Thevenard; he has already given Orders to make a set of New Masts and Sails to replace those we have lost, and that work goes on with all possible dilligence.— We will loose no time in examining the situation of the public Stores and if any of them are damaged the necessary steps will be taken by Mr. Moylan and myself for their preservation.— The Lugger is arrived here Dismasted, and the Brig Luke is in a small river in Quiberon Bay; having followed an English Twenty Gun Ship that had been given up by the Captain and Officers to the prisoners for the preservation of Lives.— The Duke of Linster is not yet heard of, and I have great fears for Mr. Ross. I am, in all changes of good or bad Fortune, with an Affection and respect proceeding from the Heart Your Excellencies’ most Obliged and most humble Servant
Jno P Jones
His Excellency B. Franklin Esquire American Minister at the Court of France &c &c.
 
Notation: J.P. Jones 13 Oct. 1780
